Citation Nr: 1214709	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Board notes that the Veteran was scheduled for a hearing in February 2010; however, in a May 2010 report of general information, his representative indicated that the Veteran would be unable to attend the hearing because he would be out of the country.  A time could not be settled on to have the hearing rescheduled and it was determined that the hearing would therefore not be rescheduled.  As such the Board finds that the Veteran's request for a hearing was withdrawn.

The issues of entitlement to service-connection for fibromyalgia, chronic diarrhea, Gulf War Syndrome, a left shoulder injury; and an adjustment disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for a left knee disability, a right shoulder disability, and a lumbosacral spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

With regard to the Veteran's claimed lumbosacral spine disability, initially, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2011).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2009); 38 C.F.R. § 3.306(a) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance the Board notes that the Veteran has mild scoliosis with good range of motion.  The Veteran's service treatment records, including his September 2006 report of medical history associated with his separation examination, note complaints of recurrent back pain.  The Veteran noted specifically that his back hurt all the time especially after physical activity.  The May 2007 VA examiner noted upon physical examination that the Veteran exhibited some limitation of motion.  X-rays taken in conjunction with the VA examination revealed mild lumbar dextroscoliosis.  The VA examiner's assessment was lumbosacral pain with no clinical evidence of disease.  The examiner failed to provide an etiological opinion.

The Veteran's September 2006 separation examination reported that he had a motor vehicle accident in May 2003 that caused reduced range of motion in the right shoulder and daily pain with extension.  The May 2007 VA examination report noted that he exhibited some limitation of motion upon examination.  X-rays taken in conjunction with the examination revealed no evidence of acute osseous abnormality.  The VA examiner's assessment was right shoulder pain with no clinical evidence of disease.  The examiner failed to provide an etiological opinion with regard to the right shoulder.

The Veteran's September 2006 separation examination reported that he had patellofemoral pain syndrome in his knees associated with the May 2003 motor vehicle accident.  The report of medical history noted that both his knees locked up and gave out.  The May 2007 VA examiner noted upon physical examination that the Veteran's knee exhibited some limitation of motion with mild crepitus on range of motion.  X-rays associated with the VA examination revealed no evidence of acute osseous abnormality.  The May 2007 VA examiner's assessment was left knee pain with no clinical evidence of disease.  The examiner again failed to provide an etiological opinion with regard to the Veteran's left knee.

As noted above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon supra.  While the Board acknowledges that the Veteran was previously provided with a VA examination in May 2007, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2007 VA examiner failed to provide an etiological opinion with regard to the claims at issue.  

The Board notes that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes that the Veteran is competent to attest to pain in his left leg, right shoulder, and lower back.  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover there is evidence that the Veteran injured his left knee and right shoulder in a motor vehicle accident during active duty service.  Additionally, in regard to the Veteran's back, the Veteran's scoliosis pre-existed service and he complained of back pain while in service.  Therefore in compliance with Barr, the Board finds that is necessary to remand the issue for new examinations to obtain etiological opinions, with regard to the Veteran's claims for a left knee disability, a right shoulder disability, and a lumbosacral spine disability, including whether any pre-existing back disability was aggravated, beyond the natural progression of the disease, by service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any lumbosacral spine disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not the Veteran has a lumbosacral spine disorder that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

With regard to the Veteran's diagnosed mild lumbar dextroscoliosis, was there an increase in disability during service that is not due to the natural progress of the disease (i.e., aggravation).

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner should review the entire record and provide a complete rationale for all opinions offered. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any left knee disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not any left knee disorder found is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

The examiner should review the entire record and provide a complete rationale for all opinions offered. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  Please send the claims folder to the examiner for review in conjunction with the examination.

3.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any right shoulder disorder. All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not any right shoulder disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

The examiner should review the entire record and provide a complete rationale for all opinions offered. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  Please send the claims folder to the examiner for review in conjunction with the examination. 

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the examinations must be included in the claims folder, and must indicate that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



